DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of Group I, claims 1-3, in the reply filed on 1 February is acknowledged. Applicant asserts Unity of Invention Restriction Requirement fails to address why the product/process relationship between the processes of Groups I and II and the products of Groups III and IV fail the unity of invention rules in view of 37 C.F.R. § 1.475(b). Thus, for at least the reasons stated above, Applicant submits that Group II-IV should be rejoined with elected Group I. Applicant further asserts that a rejection has not been made based upon the asserted teachings within the references cited, and Applicant reserves the right to present arguments in the event that a rejection is made relative to the subject matter recited in Applicant's claims. 
Firstly, it is not that the groups of inventions I-IV lack unity of invention since they do share a common technical feature, i.e., functional material comprising plasmogen, but that the common technical feature does not make a contribution over the prior art. That is, it is not a special technical feature, as put forth herein. Furthermore, the patentability of a product does not depend on it method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In addition, an intended use of a composition does not effectively limit the composition itself and a recitation of the intended use of the claimed invention must result in a 
 The Applicant is welcome to pursue the other inventions in separate applications.

Claims 4-7 are withdrawn as being directed to a nonelected invention.
Claims 1-3 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-063406 (hereinafter “’406”) and Sasuga et al. (WO2017/109897). [both references cited by Applicant in IDS filed 3/16/20]
‘406 beneficially teaches a functional ingredient, such as plasmalogen is obtained from edible bird meat such as chicken by adding ethanol to the raw material and performing extraction treatment. It is also indicated that the resulting functional ingredient is used for prevention or amelioration of dementia. It is further taught that in the functional material of the present invention, the bird fillet used as a raw material may be subjected prior to the alcohol extraction treatment, pretreatment such as heat treatment, drying treatment, steaming treatment, etc. and in order to carry out efficient extraction of useful components, it is preferable to use dried chicken breast meat. In addition, in order to improve the extraction efficiency of useful components, it is desirable to perform processing such as cutting, chopping, and pulverizing the bird fillet. (see entire document, including e.g., example 1, table 1, paragraphs [0013], [0030]-[0034]). The cited document does not explicitly disclose pretreatment of the raw material with protease.
Sasuga et al. beneficially teach a method for producing an ether-type glycerophospholipid such as plasmalogen by treating an animal tissue with proteolytic enzymes. Furthermore it is taught that the animal tissue is scallop mantle and that the 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the pretreat the raw material before extraction of plasmalogen as taught by the ‘406 reference and to choose scallop as the raw material and a protease as the pretreatment as taught by Sasuga et al. A person of ordinary skill in the art could easily conceive of applying the well-known technique of protease treatment of meat as a pretreatment to the commonly-employed method of plasmalogen extraction with ethanol as extraction solvent.  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination . See Philips v. Google & Microsoft 2020.
	The adjustment of particular conventional working conditions (e.g.,  determining an appropriate duration or conditions of extraction such as choosing an appropriate pretreatment and a protease that is effective in a neutral pH to maintains plasmalogen stability/functionality and/or employing one or more commonly-employed extraction techniques, such as choosing an optimum extraction solvent) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Accordingly, the instant claims, where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655